         Case 1:19-cr-00761-JPO Document 129 Filed 06/29/20 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                      June 27, 2020

BY ECF

The Honorable J. Paul Oetken
United States District Judge
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

       Re:     United States v. Darrell Lawrence et al., S2 19 Cr. 761 (JPO)

Dear Judge Oetken,

       The Government respectfully writes to inform the Court that on Thursday, June 25, 2020,
a grand jury returned superseding indictment in this case S2 19 Cr. 761 (JPO) (the “Superseding
Indictment”). The Superseding Indictment adds four additional counts for defendants Derrick
Casado and Carlos Rosario (Counts Fourteen through Seventeen) and adds defendant Juan
Tejeda to the racketeering conspiracy count (Count One). As previewed for the Court, the new
counts for Casado and Rosario are in connection with an October 5, 2019 robbery in Manhattan,
during which Rosario shot and killed a victim. As stated in the Government’s letter dated June
20, 2020, discovery relating to this incident was produced to the coordinating discovery attorney
on or about March 4, 2020.

        A status conference is scheduled in this matter for September 8, 2020. In light of the
logistical challenges associated with conducting a 14-defendant arraignment during the COVID-
19 pandemic, the Government—with the consent of all of the defendants—respectfully requests
that the arraignment on the Superseding Indictment be conducted at the September 8, 2020
conference.

        The Government also respectfully requests that time under the Speedy Trial Act be
excluded between today’s date and September 8, 2020 with respect to the charges in the
Superseding Indictment. An exclusion of time pursuant to 18 U.S.C. § 3161(h)(7) is in the
interests of justice because it will allow additional time for defense counsel to further review the
         Case 1:19-cr-00761-JPO Document 129 Filed 06/29/20 Page 2 of 2
 June 27, 2020
 Page 2


discovery, consider any motions to be filed, confer with their clients, and continue ongoing plea
negotiations. All defense counsel consent to this request as well.

                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     Acting United States Attorney
                                                     Southern District of New York


                                                     ________________________________
                                                     Frank J. Balsamello / Jamie Bagliebter
                                                     Assistant United States Attorneys
                                                     (212) 637-2325 / -2236

cc:    All counsel of record (by ECF)

             Granted. On consent of all parties, arraignment on the superseding
             indictment S2 will be conducted at the conference previously scheduled
             for September 8, 2020. The Court excludes time through September 8,
             2020, under the Speedy Trial Act, 18 U.S.C § 3161(h)(7)(A), finding that
             the ends of justice outweigh the interests of the public and each of the
             defendants in a speedy trial.
                So Ordered.
                Dated: June 29, 2020
